Citation Nr: 1032249	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-35 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include 
as secondary to exposure to ionizing radiation and asbestos.

2.  Entitlement to service connection for colon cancer, to 
include as secondary to exposure to ionizing radiation and 
asbestos.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1944 to June 1946.

This matter arises before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record shows that colon cancer was 
not manifested in active service, and any current residuals of 
colon cancer are not otherwise etiologically related to such 
service, to include in-service exposure to ionizing radiation or 
asbestos.

2.  The competent evidence of record does not show that the 
Veteran is currently diagnosed with skin cancer.


CONCLUSIONS OF LAW

1.  The Veteran's colon cancer, claimed as secondary to exposure 
to ionizing radiation and asbestos, was not incurred in or 
aggravated by active military service, nor may it be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

2.  The Veteran's claimed skin cancer, claimed as secondary to 
exposure to ionizing radiation and asbestos, was not incurred in 
or aggravated by active military service, nor may it be presumed 
to have incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In February 2005 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to service 
connection for his claimed disorders and described the types of 
evidence that the Veteran should submit in support of his claims.  
The RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claims.  The Board notes that the Veteran was not provided 
notice regarding the evidence and information necessary to 
establish a disability rating and effective date in accordance 
with Dingess v. Nicholson.  19 Vet. App. 473, 484 (2006). 
 However, the Board has concluded that the preponderance of the 
evidence is against the Veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or effective 
date to be assigned have been rendered moot, and the absence of 
notice regarding these elements should not prevent a Board 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
rev'd on other grounds sub nom. Shinseki v. Sanders/Simmons, No. 
07-1209 U.S. (April 21, 2009).

The Board further notes that the Veteran was provided with a copy 
of the August 2005 rating decision and the October 2005 statement 
of the case (SOC), which cumulatively included a discussion of 
the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence considered to reach the 
decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's VA and private medical records to the extent possible 
and attempted to obtain the Veteran's service treatment records 
(STRs) and service personnel records.  The Board notes that the 
Veteran's service records are apparently not available.  The 
Court has held that in cases where records once in the hands of 
the government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has 
been undertaken with VA's heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Board also observes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claims.  However, the Veteran has not submitted 
credible evidence a current skin cancer diagnosis and has stated 
that he did not seek treatment for either disorder in service.  
Additionally, the Veteran has not provided any specific evidence 
regarding his claimed exposure to ionizing radiation, as 
explained below.  In consideration of the foregoing, the Board 
finds that the evidence warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  As the Veteran's statements and post-
service medical records provide no basis to grant this claim, as 
will be explained in greater detail below, and in fact provide 
evidence against these claims, the Board finds no basis for the 
need to obtain a VA examination or medical opinion. 

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in different 
ways, which have been outlined by the Court of Appeals for 
Veterans Claims.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 
(Fed. Cir. 1997).

First, service connection may be granted if a Veteran had the 
disease in service or, in the case of malignant tumors, if the 
tumor was manifested to a degree of 10 percent or more within the 
first post-service year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a).  
  
Second, if a Veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  

Alternatively, if a Veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the Veteran's claim is 
referred to the Under Secretary for Benefits who must determine, 
based on the extent of exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  38 C.F.R. 
§ 3.311.

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  However, the asbestos advisory 
information contained in the Manual M21-1MR provides some 
guidance with respect to the general effects of asbestos exposure 
and the disabilities resulting there from.  This information 
indicates that the primary disabilities resulting from asbestos 
exposure are respiratory in nature such as: fibrosis; 
interstitial pulmonary fibrosis, also called asbestosis; tumors; 
pleural effusions; and, pleural plaques.  Cancer is also a known 
residual disability of asbestos exposure with respiratory cancer 
including mesotheliomas of pleura and peritoneum, and cancer of 
the lung, bronchus, larynx and pharynx being the most common.  
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, 9, b.

While this section of the M21 does not create any presumptions of 
service connection based upon exposure to asbestos, it does 
provide guidelines to inform and adjudicators with respect to 
asbestos exposure and commonly resulting disabilities.  Dyment v. 
West, 13 Vet. App. 141 (1999).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran contends he is entitled to service connection for 
colon cancer and skin cancer due to exposure to ionizing 
radiation and asbestos.  Initially, the Board notes that the 
record does not contain any evidence of a diagnosis of skin 
cancer at any time during the course of this appeal.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary, and, therefore, the decision based on that 
interpretation must be affirmed).  In the absence of evidence of 
a present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection for skin cancer, and service connection for 
that disorder is not warranted.

The Veteran has, however, been diagnosed with colon cancer, 
specifically a rectal adenocarcinoma.  Nevertheless, the Board 
finds the preponderance of the evidence is against the Veteran's 
claim on the issue of whether exposure to ionizing radiation 
during active service caused his colon cancer.  The Veteran has 
not provided any credible testimony or evidence regarding where 
or how he was exposed to radiation, and the record does not 
contain any evidence of exposure to asbestos.  In a February 2005 
statement, he claimed that he was exposed to radiation from 
"ships that were used in testing."  Yet, the Board notes that 
the only testing operations recognized during the Veteran's 
period of active military service were for Operation TRINITY from 
July 16, 1945, through August 6, 1945.  However, Operation 
TRINITY was conducted in New Mexico while the Veteran was 
stationed aboard the LST 890.  The next recognized testing 
operation was Operation CROSSROADS, which took place from July 1, 
1946, to August 31, 1946, in the Marshall Islands.  According to 
a history of the LST 890 submitted by the Veteran, that ship was 
decommissioned on May 24, 1946, over a month before Operation 
CROSSROADS began.  That same history, although extraordinarily 
detailed, provided no evidence of exposure to ionizing radiation.  

Thus, the Board finds that the Veteran was not exposed to 
ionizing radiation or asbestos in service.  Additionally, 
although the Veteran's service treatment records are unavailable, 
the Veteran claimed that he was not treated for cancer or 
exposure to either ionizing radiation or asbestos during service.  
Therefore, the Board finds service connection unwarranted because 
the preponderance of the evidence weighs against the Veteran's 
claims.  The Board further notes that it has closely reviewed and 
considered the Veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also note 
that laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology.  Therefore, the statements alone are 
insufficient to prove the Veteran's claims.  Ultimately, a lay 
statement, however sincerely communicated, cannot form a factual 
basis for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     





ORDER

Entitlement to service connection for skin cancer, to include as 
secondary to exposure to ionizing radiation and asbestos, is 
denied.

Entitlement to service connection for colon cancer, to include as 
secondary to exposure to ionizing radiation and asbestos, is 
denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


